THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER.

 

GREY CLOAK TECH INC.

CONVERTIBLE PROMISSORY NOTE

 

 

$30,000 October 17, 2017





 

FOR VALUE RECEIVED, Grey Cloak Tech Inc., a Nevada corporation, its assigns and
successors (the “Company”), hereby promises to pay to the order of Fred Covely,
or his assigns (the “Holder”), in immediately available funds, the total
principal sum of Thirty Thousand Dollars ($30,000). The principal hereof and any
unpaid accrued interest thereon shall be due and payable on or before 5:00 p.m.,
Pacific Standard Time, on the date which is twelve (12) months from the date
hereof (the “Maturity Date”) (unless such payment date is accelerated as
provided in Section 7 hereof). Payment of all amounts due hereunder shall be
made at the address of the Holder provided for in Section 8 hereof. Interest
shall accrue at the rate of five percent (5%) per annum on this Note from the
date hereof and shall be paid monthly to the Holder beginning on November 1,
2017.

 

1.                  HISTORY OF THE LOAN. This Note is being delivered to Holder
as consideration for money loaned from the Holder to the Company.

 

2.                  PREPAYMENT. The Company may at any time, upon thirty (30)
days written notice to Holder, prepay all or any part of the principal balance
of this Note, at a prepayment price equal to One Hundred Percent (100%) of the
then-outstanding principal and interest, provided that concurrently with each
such prepayment the Company shall pay accrued interest on the principal, if any,
so prepaid to the date of such prepayment. The thirty (30) days written notice,
and the end of the thirty (30) day period, shall be referred to herein as a
“Prepayment Notice” and a “Prepayment Date,” respectively. In the event that the
Company sends a Prepayment Notice to Holder, Holder may elect prior to the
Prepayment Date to convert into common stock of the Company pursuant to Section
3 hereof, all or part of the amount of principal to be repaid by the proposed
prepayment instead of receiving such prepayment

 

3.                  CONVERSION.

3.1       Conversion Rights; Conversion Date; Conversion Price. The Holder shall
have the right, at his option, at any time from and after the date hereof, to
convert the principal amount of this Note, or any portion of such principal
amount, into that number of fully paid and nonassessable shares of the Company’s
common stock (the “Common Stock”) (as such shares shall then be constituted)
determined pursuant to this Section 3.1. The number of shares of Common Stock to
be issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the Conversion Price (as defined
below). 

Each election will be noticed by a Notice of Conversion, substantially in the
form attached hereto as Exhibit A, delivered to the Company by Holder by
facsimile, or other reasonable means of communication, dispatched prior to 5:00
p.m., Pacific Standard Time and in accordance with the terms of Section 8. The
term “Conversion Amount” means, with respect to any conversion of this Note, the
sum of (1) the principal amount of this Note to be converted in such conversion,
plus (2) accrued and unpaid interest, if any, on such principal amount at the
interest rates provided in this Note to the Conversion Date.

Page 1 of 6

 

3.2       Conversion Price. The conversion price (the “Conversion Price”) shall
mean fifty percent (50%) of the average of the closing Trading Price (as defined
below) for the Common Stock during the three (3) Trading Day period ending on
the latest complete Trading Day prior to the Conversion Date. “Trading Price”
means, for any security as of any date, the closing trading price on the
Over-the-Counter Bulletin Board, Pink Sheets electronic quotation system or
applicable trading market (the “OTC”) as reported by a reliable reporting
service (“Reporting Service”) designated by the Holder (i.e. NASDAQ) or, if the
OTC is not the principal trading market for such security, the lowest trading
price of such security on the principal securities exchange or trading market
where such security is listed or traded or, if no lowest trading price of such
security is available in any of the foregoing manners, the average of the lowest
trading prices of any market makers for such security that are listed in the
“pink sheets.” “Trading Day” shall mean any day on which the Common Stock is
tradable for any period on the stock exchange on which the Borrower’s Common
Stock is traded. In the event that shares of Borrower’s Common Stock are not
deliverable via DWAC following the conversion of any amount hereunder, a ten
percent (10%) discount shall be factored into the Conversion Price until this
Note is no longer outstanding.

 

3.3 Method of Conversion.

 

(a)       Notwithstanding anything to the contrary set forth herein, upon
conversion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire unpaid principal amount of this Note is so converted. Rather, records
showing the principal amount converted (or otherwise repaid) and the date of
such conversion or repayment shall be maintained on a ledger substantially in
the form of Annex I attached hereto (a copy of which shall be delivered to the
Company with each Notice of Conversion). It is specifically contemplated that
the Company shall act as the calculation agent for conversions and repayments.
In the event of any dispute or discrepancies, such records maintained by the
Company shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following a conversion of a
portion of this Note, the principal amount represented by this Note will be the
amount indicated on Annex I attached hereto (which may be less than the amount
stated on the face hereof).

(a)       Upon receipt by the Company of a Notice of Conversion, the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion and the outstanding principal amount and the amount of accrued
and unpaid interest on this Note shall be reduced to reflect such conversion,
and, unless the Company defaults on itsobligations under Section 7, all rights
with respect to the portion of this Note being so converted shall forthwith
terminate except the right to receive the Common Stock or other securities, cash
or other assets, as herein provided, on such conversion. If the Holder shall
have given a Notice of Conversion as provided herein, the Company’s obligation
to issue and deliver the certificates for shares of Common Stock shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person or any action by the
Holder to enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion. The date of receipt (including
receipt via facsimile) of such Notice of Conversion shall be the Conversion Date
so long as it is received before 5:00 p.m., Pacific Standard Time, on such date.

 



Page 2 of 6

 

4.                  CONVERSION LIMITATION. Notwithstanding Section 3 above, the
Holder may not convert any outstanding amounts due under this Note if at the
time of such conversion the amount of common stock issued for the conversion,
when added to other shares of Company common stock owned by the Holder or which
can be acquired by Holder upon exercise or conversion of any other instrument,
would cause the Holder to own more than nine and nine-tenths percent (9.9%) of
the Company’s outstanding common stock. The restriction described in this
paragraph may be revoked upon sixty-one (61) days prior notice from Holder to
the Company. For purposes of this Section, beneficial ownership shall be
determined in accordance with Rule 13d-3 of the Exchange Act and Regulations 13
D-G thereunder, except as otherwise provided in this Section.

 

5.                  TRANSFERABILITY. This Note shall not be transferred,
pledged, hypothecated, or assigned by either party without the express written
consent of the other Party. In the event any third party acquires a controlling
interest in the Company or acquires substantially all of the assets of the
Company (a “Reorganization Event”), this Note will survive and become an
obligation of the party that acquires such controlling interest or assets. In
the event of a Reorganization Event the Company agrees to make the party that
acquires such controlling interest or assets, aware of the terms of this Section
and this Note.

 

6.                  RESERVATION AND LISTING OF SECURITIES. The Company shall at
all times reserve and keep available out of its authorized shares of common
stock, solely for the purpose of issuance upon the conversion of this Note, such
number of shares of common stock as would be necessary to convert the entire
amount due and owing under the terms of this Note if Holder elected to convert
said amount under Section 3 hereof.

 

7.                  DEFAULT. The occurrence of any one of the following events
shall constitute an Event of Default:

 

(a)       The non-payment, when due, of any principal or interest pursuant to
this Note;

Page 3 of 6

 

 

(b)       The material breach of any representation or warranty in this Note. In
the event the Holder becomes aware of a breach of this Section 7(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five (5) business days after notice to cure such breach;

 

(c)       The breach of any covenant or undertaking, not otherwise provided for
in this Section 7;

 

(d)       The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e)       The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for twenty (20)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
twenty (20) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company.

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice.

 

8.                  NOTICES. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served;
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid; (iii) delivered by reputable air courier service with charges
prepaid; or (iv) transmitted by hand delivery, telegram, email or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile or email, with accurate confirmation
generated by the transmitting facsimile machine or email provider, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received); or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:

Page 4 of 6

 

If to the Borrower, to:

 

Grey Cloak Tech, Inc.

10300 W. Charleston

Las Vegas, NV 89135

Email: wbossung@yahoo.com

Attn: William Bossung, CFO

 

If to the Holder:

 

Fred Covely

 

 

Email: fcovely@yahoo.com

 

9.                  GOVERNING LAW; VENUE. This Note shall be governed by and
construed under the laws of the State of Nevada as applied to agreements among
Nevada residents, made and to be performed entirely within the State of Nevada.
The Parties agree that any action brought to enforce the terms of this Note will
be brought in the appropriate federal or state court having jurisdiction over
Clark County, Nevada, United States of America.

 

10.              CONFORMITY WITH LAW. It is the intention of the Company and
Holder to conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

11.              MODIFICATION; WAIVER. No modification or waiver of any
provision of this Note or consent to departure therefrom shall be effective
unless in writing and approved by the Company and Holder. If any provision of
this Note shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction. This Note supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page to follow]

Page 5 of 6

 

 

IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
as of the date first written above.

 

 

“Company” Acknowledged by:     Grey Cloak Tech Inc., “Holder” a Nevada
corporation           By: William Bossung Fred Covely, an individual Its: Chief
Financial Officer      

 

Page 6 of 6

 

ANNEX I

 

CONVERSION AND REPAYMENT LEDGER

 

Date Principal Balance Interest Converted or Paid Principal Converted or Paid
New Principal Balance Company Initials Holder Initials                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       



 



 

Exhibit A

 

Notice of Conversion

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $______________ of that
certain Grey Cloak Tech Inc. Convertible Promissory Note dated October 17, 2017
into shares of common stock of the Company according to the conditions set forth
in such Note, as of the date written below.

 

If shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion:

 

Applicable Conversion Price:

 

Signature:

[Print Name of Holder and Title of Signer]

 

Address:

 



 

SSN or EIN:

 

Shares are to be registered in the following name:

 

Name:

Address:

Tel:

Fax:

SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name:

Address:

Tel:

Fax:

SSN or EIN:

 

 

 

